DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “wherein the electronic component is fixed on the other one of the parts of the housing or on the frame or on a printed circuit board and/or electrically contacted to the assembly pin through the other one of the parts of the housing or through the frame or through the printed circuit board” (emphasis added).
It is unclear how the recitation after and/or would serve as an or alternative to the electronic component being fixed on the other one of the parts of the housing, or the frame, or on a printed circuit board, since a recitation in the alternative would not necessarily include the printed circuit board. Examiner suggests changing the recitation to clearly indicate the groups of alternative limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipatd by Kuhn et al., U.S. Patent No. 10,362,419, patented on July 23, 2019 (Kuhn).

As to Claim 1, Kuhn discloses a hearing device [100], comprising: at least one electronic component [6] (component [6] is a transmitting and receiving device; col. 7, lines 31-36); and at least two parts [42, 43] of a housing [11], at least one of the at least two parts [42, 43] configured as a molded interconnect device comprising at least one electrically conductive trace [40] and at least one pin seat [44], the molded interconnect device mechanically connected to another one of the parts of the housing [11] or to a frame by at least one assembly pin [60] held in the at least one pin seat [44] (the pin is an for mechanically fixing the two parts [42, 43] of the housing [11]; col. 9, lines 25-27) wherein the at least one assembly pin [60] also directly or indirectly electrically connects the at least one electrically conductive trace [40] to the at least one electronic component [6] (the pin connects trace [40] to trace [41], which is connected to transmitting and receiving device [6] at [45]; col. 8, lines 25-30).

As to Claim 2, Kuhn remains as applied above to Claim 1. Kuhn further discloses that the electronic component [6] is fixed on the other one of the parts of the housing or on the frame or on a printed circuit board (the electronic components are on a printed circuit board; col. 7, lines 10-13) and/or electrically contacted to the assembly pin [6] through the other one of the parts of the housing or through the frame or through the printed circuit board (the pin [60] is electrically connected to the transmitting and receiving device [6] through conductive trace [41]; col. 8, lines 25-30).

As to Claim 3, Kuhn remains as applied above to Claim 1. Kuhn further discloses that the at least one electrically conductive trace [40] comprises an antenna [10] or wherein an antenna [10] is formed by the at least one electrically conductive trace [40] (the trace comprises an antenna [10], and an antenna [10] is formed by the trace [40]; col. 8, lines 10-15).

As to Claim 6, Kuhn remains as applied above to Claim 3. Kuhn further discloses two housing parts [44], wherein the antenna is formed by at least one electrically conductive trace in each housing part [44] ([44] is part of conductive traces [40] and [41]; see Fig. 7), wherein the housing parts [44] are connected to each other by the at least one assembly pin [60] (see Fig. 8), at least one of them electrically connecting the conductive traces [44] to the electronic component [60] ([44] on the side of [40] is connected to pin [60], which is connected to electronic device via [41], see Figs. 7 and 8).

As to Claim 15, Kuhn discloses a method for electrically connecting a molded interconnect device to an electronic component [6] in a hearing device [100] (component [6] is a transmitting and receiving device; col. 7, lines 31-36), the molded interconnect device being a part of a housing [11] and comprising at least one electrically conductive trace [40] and at least one pin seat [44], the method comprising mechanically connecting the molded interconnect device to another part [42] of the housing [11] or to a frame by at least one assembly pin [60] held in the at least one pin seat [44] (the pin is an for mechanically fixing the two parts [42, 43] of the housing [11]; col. 9, lines 25-27), thereby also directly or indirectly electrically connecting the at least one electrically conductive trace [40] to the at least one electronic component [6] by the at least one assembly pin [60] (the pin connects trace [40] to trace [41], which is connected to transmitting and receiving device [6] at [45]; col. 8, lines 25-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al., U.S. Patent No. 10,362,419, patented on July 23, 2019 (Kuhn), in view of Kim et al., U.S. Patent No. 8,366,008, patented on February 5, 2013 (Kim).

As to Claim 7, Kuhn remains as applied above to Claim 1. Kuhn further discloses that the at least one electrically conductive trace [40] is arranged on the molded interconnect device by printing (the antenna [11], which is formed by conductive trace [40], is printed directly onto housing [11]; col. 7, lines 44-46). Kuhn does not explicitly disclose that the printing is an aerosol jet printing. However, using aerosol jet printing to print an antenna directly onto a surface was well known. Kim teaches printing an antenna comprising a conductive trace [130] directly onto a surface [110], by aerosol jet printing (col. 3, lines 60-66). One of ordinary skill in the art would have recognized that an aerosol jet printing process would have yielded the enhanced reliability for the electrical connection; Kim: col. 3, lines 65-67). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to arrange the electrically conductive trace by aerosol jet printing.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al., U.S. Patent No. 10,362,419, patented on July 23, 2019 (Kuhn), in view of Dittli, U.S. Publication No. 2007/0297628, published on December 27, 2007 (Dittli).

As to Claim 12, Kuhn remains as applied above to Claim 1. Kuhn does not explicitly disclose that the at least one assembly pin is configured as a conical assembly pin, a preloaded sprung assembly pin and/or a bent or cranked sprung assembly pin. However, the use of a conical assembly pin was well known in similar devices. Dittli discloses a similar device comprising two parts [1, 2] of a housing connected by an assembly pin [6], configured as a conical assembly pin (see Figs. 1-3). Therefore, it would have been obvious to use a conical assembly pin as the assembly pin of Kuhn, as a known technique of assembly pin design for hearing aids.

As to Claim 13, Kuhn and Dittli remain as applied above to Claim 12. Kuhn further discloses that the hearing device [100] is configured as a behind-the-ear part of a hearing device (col. 6, lines 66-67).



Allowable Subject Matter
Claims 4-5, 8-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
 Claim 4 recites the unique features of the antenna being a dipole antenna having two arms configured as two electrically conductive traces, both of them electrically connected to the electronic component by one assembly pin. Claim 5 recites the unique features of each terminal being separately electrically connected to the electronic component by one respective metal or metallic coating assembly pin or by one respective metal or metallic coating end of one assembly pin with two metal or metallic coating ends and an electrically insulating section between the two metal or metallic coating ends. Claim 8 recites the unique features of a further molded interconnect device comprising at least one electrically conductive trace and at least one pin seat and being mechanically and electrically connected to the molded interconnect device and the at least one electrically conductive trace thereof by at least one further assembly pin held in the at least one pin seat. Claim 9 recites the unique feature of an electrically insulating section between the two metal or metallic coating ends. Claim 11 recites the unique feature of at least one metal or metallic coating spring bushing being arranged in at least one of the pin seats to electrically interconnect the at least one assembly pin to the at least one electrically conductive trace. Claim 14 recites the unique feature of the assembly pin being configured as a hinge or part thereof to allow for opening and closing the battery compartment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653